 In the Matter of STROMBERG-CARLSON TELEPHONE MANUFACTURINGCOMPANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, LOCAL No. 509Case No. C-612.-Decided December 01, 1939ElectricalEquipmentManufacturing Industry-Agreement:not to presscharges that respondent dominated a labor organization if an election is agreedto between respondent, Union, and labor, organization alleged to be companydominated ; agreement given effect in order to effectuate the policies of theAct where acquiesced in by RegionalDirector-Discrimination:discharges andone demotion, for union membership and activity ; charges of, not sustainedas to sixemployees-Settlement:stipulation providing for reinstatement of cer-tain cabinet-shop employees and abstention by respondent from ordering themanufacture of radio cabinets outside its plant to discourage membership inUnion-Order: entered on stipulation except as to reinstatement provision whichhad been complied with,and dismissing allegations of complaint not affectedby stipulation.Mr. Edward D. FlahertyandMr.William S. Gordon,for theBoard.Hubbell, Taylor, Goodwin, Nixon & Hargrave,byMr. T. CarlNixonandMr. Arthur L. Stern,ofRochester,N.Y., for therespondent.Mr. J. Frank Traynor,of Rochester, N. Y., for the Association.Mr. Roman Beck,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Electrical,Radio & Machine Workers of America, Local No. 509, herein calledthe Union, the National Labor Relations Board, herein called theBoard, by Henry J. Winters, Regional Director for the Third Region(Buffalo, New York), issued its complaint dated January 29, 1938,againstStromberg-CarlsonTelephoneManufacturing Company,Rochester, New York, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),18 N. L. R. B., N. 72.526 STROMBERG-CARLSON TELEPHONE MANUFACT'U'RING COMPANY 527and (3) and Section 2 (6) and (7), of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint, as amended, alleged in substance that the respond-ent (1) dominated a labor organization of its employees known astheStromberg-Carlson Employees Protective Association, hereincalled the Association; (2) curtailed its production of radio cabinetsand discharged certain men engaged in that work, because they hadjoined and assisted the Union; (3) discharged six named employeesand demoted a forelady to discourage membership in the Union; and(4) by the foregoing acts and in other ways, interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.Copies of the complaint, accompany-ing notice of hearing, and an amendment to the complains were dulyserved upon the respondent, the Union, and the Association.The respondent answered the complaint as amended, denying itsmaterial averments and alleging affirmatively, among other things,that on June 23, 1937, the Association won a consent election heldunder the supervision of the Regional Director among the respond-ent's production and maintenance employees to determine whetherthey desired the Union or the Association to represent them for thepurposes of collective bargaining.The answer further alleged thatas a condition precedent to the election, the Union agreed with therespondent and the Regional Director that the charges set forth inthe complaint "would forever be dropped."The Association filed a petition to intervene in the proceeding onthe ground that it had been certified by the Regional Director as therepresentative of the respondent's production and maintenance em-ployees for the purposes of collective bargaining and had enteredinto a contract with the respondent which might be affected by thedetermination in the proceeding.On February 4, 1938, the RegionalDirector allowed the intervention with respect to all matters directlyaffecting the Association.Pursuant to notice, a hearing was held at Rochester, New York,on February 10, 1938, before William Seagle, the Trial Examinerduly designated by the Board.The respondent requested an ad-journment, which was granted by the Trial Examiner.On February15, 1938, the hearing was resumed and continued through April 7,1938.The Board, the respondent, and the Association were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.Numerousmotions and objections to the admission of evidence were made and1 The amendment to the complaint added certain names to the group of employeesalleged to have been laid o@following the curtailment of production In the cabinet shop. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDruled upon at the hearing.The Board has reviewed these rulingsof the Trial Examiner and, except as hereinafter noted, finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.A stipulation' was entered into during the hearing to whichthe respondent, the Union, and the Board were parties, whereby therespondent agreed (1) to reemploy at least 90 workmen laid off inits cabinet department by May 2, 1938; (2) to refrain from hiringnew employees in that department until all men employed thereinon August 1, 1937, and thereafter laid off would be offered reemploy-ment; and (3) in the future, to manufacture all cabinets that thephysical capacity of its plant, in terms of equipment, would reason-ably permit and refrain from purchasing cabinets from others "forthe purpose of discriminating against members" of the Union.Thestipulation further provided that the Board might require the re-spondent to comply with its terms as part of the order in this case.On May 14, 1938, the affidavit of the respondent's employmentmanager was submitted to the Board in which it was stated thatthe respondent had offered reemployment to all of the men in thelcabinet department who had been laid off since August 1937, andthat by May 2, 1938, 91 of such employees had returned to work.'The Board hereby approves the stipulation.After the hearing had been concluded, the Trial Examiner filed hisIntermediate Report,' dated June 24, 1938, copies of which were dulyserved on the respondent, the Union, and the Association, in whichhe stated his findings of fact and recommendations with respect tothe issues not affected by the stipulation concerning the cabinet-shopemployees.The Trial Examiner found that the respondent had com-mitted unfair labor practices affecting commerce within the meaningof Section 8 (1), (2), and (3), and Section 2 (6) and (7) of the Act,and recommended that the respondent cease and desist from such un-fair labor practices and take certain affirmative action remedial oftheir effect.The respondent and the Association filed exceptions tothe Intermediate Report and the respondent submitted briefs, whichhave been considered.The respondent's exceptions included an ex-ception to a ruling of the Trial Examiner which excluded its offerof proof in respect to the conference at which the agreement for theconsent election, mentioned in its answer, was executed.2A copy of the stipulation is set forth in Appendix A.9 Our order shall accordingly be modified to the extent that the respondent has com-plied with the stipulation.4Acting pursuant to Article II, Section 37 (a), of National Labor Relations BoardRules and Regulations-Series 1,as amended,the Board on May 20,1938, ordered theproceeding transferred to It for the purpose of reviewing the settlement.Since the Inter-mediate Report was Issued after the Board had assumed jurisdiction of the proceeding,the Board,on July 8, 1938,acting pursuant to Article IT. Section 38 (a) and (d), ofsaid Rules and Regulations, validated the issuance of the Intermediate Reportnunc protuneas of May 21, 1938. STROMBERG-CARLSON TELEPHONE MANUFACTURING COMPANY 529Pursuant to notice, a hearing for the purpose of oral argumentupon the exceptions was held on December 6, 1938, before the BoardinWashington, D. C.The respondent and the Association were rep-resented by counsel, the Union by its general secretary, and all par-ticipated in the argument.Acting pursuant to Article II, Section 38, of its Rules and Regula-tions, the Board, on January 25, 1939, ordered that the record be re-opened for the purpose of receiving evidence concerning the respond-ent's offer of proof and authorized the Regional Director to providefor a further hearing upon due notice.On February 10, 1939, the Regional Director issued a notice offurther hearing, copies of which were duly served on all the parties.Pursuant to the notice, a further hearing was held at Rochester, NewYork, on February 27 and.28, and on March 1, 1939, before MartinRaphael, the Trial Examiner duly designated by the Board.All theparties who appeared at the first hearing again appeared, were rep-resented by counsel, and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties atthe hearing.Certain motions and objections to the admission of evi-dence were made and ruled upon during the hearing.The Board hasreviewed the rulings of the Trial Examiner at the hearing and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Acting pursuant to Article II, Section 38 (d), of its Rules andRegulations, the Board, on July 8, 1939, vacated the IntermediateReport and ordered that the Trial Examiner who presided at thesecond hearing issue no Intermediate Report, and that Proposed Find-ings of Fact, Proposed Conclusions of Law, and a Proposed Ordershould issue.The Board further ordered that the parties should haveten (10) days from the receipt of the Proposed Findings, ProposedConclusions, and Proposed Order to file exceptions, to request oralargument before the Board in Washington, D. C., and to request per-mission to file a brief with the Board.The Union requested the Board to extend its time for the filing ofexceptions to the Proposed Findings, Proposed Conclusions, andProposed Order, and the Board extended its time for the filing ofsuch exceptions until December 1, 1939.No exceptions, however, tothe Proposed Findings, Proposed Conclusions, and Proposed Orderwere filed by any of the parties.5Although the Union did not fileany exceptions to the Proposed Findings of Fact, Proposed Conclu-5 The respondent informed the Board subsequent to the issuance of the Proposed Find-ings,Proposed Conclusions, and Proposed Order that it had fully complied with theterms of the stipulation embodied in subdivision(b) of the Proposed Order relating tothe posting and mailing of notices.The Regional Director reported to the Board thatsuch was the case.Accordingly,that subdivision of the Order has been eliminated. .530DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions of Law, and Proposed Order, it requested oral argument beforethe Board in Washington, D. C. The Union's request is herebydenied.Upon the entire record of the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation having its principalplace of business in Rochester, New York, where it is engaged in themanufacture of telephones, switchboards, radios, and other electricalequipment.During 1937 the respondent purchased raw and fab-ricated material exceeding in value $1,000,000, of which approximately56 per cent was transported from other States to its plant in Rochester,New York. The sales of the respondent during that period exceeded$1,000,000 and the respondent shipped approximately 70 per cent ofthe products it sold to points outside the State of New York.Therespondent maintains sales offices and warehousing facilities in Chi-cago, Illinois, San Francisco, California, and Kansas City, Missouri.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 509, affiliated with the Committee for Industrial Organization, isa labor organization admitting to its membership production em-ployees of the respondent, exclusive of persons having the authorityto hire and discharge.Stromberg-Carlson Employees Protective Association is an unaffil-iated labor organization admitting to membership employees of therespondent.III.THE AGREEMENT COMPROMISING THE ALLEGED UNFAIR LABORPRACTICESA. The compromiseIn June 1937 the Union filed a petition with the Regional Directorfor an investigation and certification of representatives, in which itstated that it represented 482 of all the respondent's production andmaintenance employees, numbering approximately 801 persons.Prior to filing the petition, the Union's representative, August Hein,informed the Regional Director that the Association was companydominated.Hein testified that he discussed with the RegionalDirector the advisability, from the standpoint of the Union, of pro-ceeding with an election rather than filing a charge ,that the Asso-ciation ' was company dominated.Hein stated that the RegionalDirector referred to the delay necessarily incident to a disposition STII'OMBERG-CARLSON TELEPHONE MANUFACTURING COMPANY 531of unfair labor practice charges and told him that, in view of hisstatement that the Union represented a clear majority of the work-men, a consent election would be the most expeditious method ofattaining the Union's ends. - Hein accepted this advice of the RegionalDirector and accordingly did not file charges at that time. In fact,the earliest formal charge in this proceeding was filed in October1937, which was more than 3 months after the consent election hereinconsidered.Following his conversation with the Regional Director,Hein discussed the matter further with certain members of the Unionand informed them that the Regional Director intended to arrangea conference to see whether the respondent and the Association wouldagree to a consent election.On June 23, 1937, at the request of the Regional Director, a con-ference took place at the Powers Hotel in Rochester, New York, forthe purpose of ascertaining whether the parties would consent toan election under his supervision to determine the preference of therespondent's employees in regard to a collective bargaining repre-sentative.The respondent, the Union, and the Association were rep-resented at the conference, and signed a written consent and agree-ment providing for an election that very afternoon under the directionof the Regional Director to determine whether a majority of therespondent's production and maintenance employees wished to berepresented by the Union or by the Association for the purposes ofcollective bargaining.In this agreement the respondent specificallyundertook to recognize the labor organization that won the electionas the exclusive collective bargaining agency of the employees eligibleto vote.The agreement further provided that "all parties concernedagree that there will be no after dispute affecting the election or itsconduct or its results."Pursuant to the agreement the election washeld and the Association obtained a majority of the votes cast.TheRegional Director thereupon issued a certificate in which he certifiedthat:Stromberg-Carlson Employees Protective Associationwas dulychosen by the majority of the workers of the production andmaintenance departments of the Stromberg-Carlson TelephoneMfg. Co., as their representative for the purpose of collectivebargaining and is entitled to represent all of the employees ofthe production and maintenance departments of said companyin collective bargaining.The right of the Association to appear on the ballot was vigorouslycontested at the conference by the Union's representative, but hefinally yielded on this point.The Association's representatives werereluctant at first to consent to an election since the Association andthe respondent had entered into a contract which accorded exclusive 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognition to the Association as the bargaining representative ofthe respondent's employees and, among other things, granted a gen-eralwage increase of approximately 121/2 per cent.The contracthad been executed only a few days prior- to the conference and didnot expire until July 1, 1938.The representatives of the Associa-tion testified that they were induced to consent to the election andthereby to hazard the validity of the contract in order to dispose ofthe Union's assertion that the Association was company dominated.The evidence concerning what took place at the conference regard-ing a compromise of the Union's unfair labor practice accusationsis inconflict.Several witnesses for the Union testified that theRegionalDirector announced that the Union withdrewits accusa-tions only temporarily.The witnesses for the respondent and theAssociation, however, said that the Regional Director told Hein im-mediately prior to the execution of the pre-election agreement thatif the Union executed the agreement all charges would be waived;these witnesses further testified that this statement of the RegionalDirector was not qualified in any way and that they undersood thatthe election would finally dispose of all pending charges.We are thus confronted with the question whether the RegionalDirector qualified his announcement relating to the withdrawal ofcharges by stating that the withdrawal was temporary.At the hear-ing the Regional Director did not recall what had occurred at theconference, apart from the facts appearing in the records of theBoard. In resolving the conflict we have been largely guided bythe testimony of August Hein, the Union's representative.Heinadmitted that the Regional Director called him aside during the con-ference and told him that the Uniorr would have to withdraw allcharges if it wished to have the election.He testified that he there-upon conferred with other union representatives who instructed himto withdraw the charges temporarily, and that he reported this tothe Regional Director.When Hein was asked on cross-examinationwhether he told the other conferees that his authority was limitedto a temporary withdrawal of the charges, he replied, "I did not."The extract from Hein's testimony which follows strongly militatesagainst the Union's version of what took place at the conference.Q. As a result of what you did in that meeting in the PowersHotel on June 23, in regard to the withdrawal of the chargesthen existing, it was your understanding, was it not, that theslate waswashed clean of labor charges of all kinds existing upto noon of June 23, 1937, by whatever you said and did at thatmeeting?A. I withdrew the charges on the advice of Father Boland[the RegionalDirector],becausehe had said that there could STR'OMBBRG-CARLSON TELEPHONE MANIUFAOTURJNG COMPANY 533not be a consent election while charges were on file . . . Iwithdrew the charges for the purpose of havingan election andhaving the labor dispute ended.B. Conclusions regarding the compromiseWe find that the Regional Director's announcement concerning thecharges was not qualified by the statement that their withdrawalwas temporary, and that Hein agreed to their unconditional with-drawal prior to signing the pre-election agreement.We find, fur-ther, that the respondent and the Association executed the consentagreement in reliance upon a representation implicit in the conductof the union representative that if they did so, the Union would notpress charges with respect to any alleged unfair labor practicesthen existing.The circumstances surrounding the execution of thepre-election agreement clearly indicated to the respondent and theAssociation that the Board through its agent acquiesced in this repre-sentation and undertaking of the Union.We shall refrain from considering the record so far as it relatesto unfair labor practices violative of Section 8 (2) of the Act al-legedly committed by the respondent prior to June 23, 1937, becausewe believe that the policies of the Act will best be effectuated byobserving the compromise of such charges implicit in the circum-stances attending the execution of the pre-election agreement ofJune 23, 1937.16InMatter of Godchauw Sugars, Inc.andSugar Mill Workers'Union, LocalsNo.21177and No.2188,affiliated with the American Federationof Labor,12N. L. R. B.568, theBoard said :It is true that underthe Act theBoard upon charges of unfair labor practicesbeing filed and a hearing upon complaint had, may in its discretion proceed to adetermination of such charges irrespective of whether a representation or under-taking, such as the above,was made or assumed.Nevertheless, effective administra-tion of the Act and furtherance of its policies require that the Board pay scrupulousregard to such a representation and undertakingof its agent, where,as here, theyrelate to matters of adjustment.InMatter of Shenandoah-Dives Mining CompanyandInternational Union of Mine, Mill &Smelter Workers,Local No.26,11 N. L.R. B. 885,which involvedan agreement,partici-pated in by an agent of the Board,for the compromise of certain alleged unfair laborpractices of the employer,the Board said :Althoughwe do not agree that the compromise agreement estops the Board fromproceeding herein, webelieve thateffective administration of the Act requires thatthe Board's agents have the respect and confidence of labor organizations andemployers with whom their work brings them in contact.Repudiation of agree-ments entered into and relied on in good faith necessarily impairs such respectand confidence.Itmay well be that the Regional Director intended the instantagreement to be subject to acceptance by the complainant,Giecek,or approval bythe Board,or both.There is, however,no evidence to that effect.The respondentapparently relied and acted upon the agreement,reinstating an employee thelegality of whose discharge had not been adjudicated.We believethe policies ofthe Act will best be effectuated by giving effect to the agreement and refrainingfrom consideration of the alleged unfair labor practices.The complaint will bedismissed. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDSince, upon all the evidence, we do not think that the respondentengaged in conduct violative of Section 8 (2) of the Act after June23, 1937, which would warrant our considering the events prior tothat--date as part of a continuous course of conduct forbidden bythe Act ,7 we shall dismiss the complaint in so far as it alleges thatthe respondent dominated and interfered with the formation andadministration of the Association.IV. THE ALLEGED DISCRIMINATION IN REGARD TO HIRE AND TENURE OFEMPLOYMENTThe complaint alleged that the respondent discharged six 8 em-ployees because of their union membership and activities, and de-moted a forelady to discourage membership in the Union.The re-spondent denied these charges.In determining the respondent's motive for terminating the servicesof these employees, it is necessary to consider the following factsstipulated by counsel for the Board and the respondent at thehearing :Commencing in the early fall of 1937 and continuing until theearly winter of 1937-1938 the radio industry generally suffereda decline which was more than seasonal, and which necessitatedthe laying off of numerous employees engaged in the radio in-dustry. . . .The same general conditions . . . necessitatedthe laying off of more than 40 percent or upwards of 400 em-ployees of the Stromberg-Carlson Telephone Company engagedin the production of radios, such lay-offs beginning in Augustof 1937 and continuing to and throughout the early part ofMarch 1938.Thomas B. CarterCarter, the financial secretary of the Union, began to work for therespondent in August 1936.On June 7, 1937, he was transferredfrom the radio assembly to the salvage department where he remainedfor 1 day and was then transferred to the cabinet-finishing depart-ment.He remained in the latter department until November 9, 1937,when he was laid off for lack of work.T Cf.Matter of Hope Webbing CompanyandTextileWorkers Organizing Committee ofthe C. I. 0., Local 111,14 N. L. R. B. 55, in which the Board recognized that its policyof refraining from considering events prior to a consent election held under the circum-stances there present would not preclude consideration of the respondent's entire courseof conduct if, after the election, the respondent engaged in acts violative of the spirit ofthe election agreement.8At the hearing the complaint was dismissed on motion of counsel for the Board as toJeanPantolfo, one of these employees. STROMBBRG-CARLSON TELEPHONE MANUFACTURING COMPANY 535Carter contended that his transfer to the cabinet-finishing depart-ment was motivated by his union activity, since the men in thecabinet-finishing department were subject to the earliest seasonal lay-off.When Carter first sought employment with the respondent, heasked for work as a "touch up man," the kind of work to which hewas assigned in the cabinet-finishing department.Carter readilyadmitted that his work was more agreeable in the finishing depart-ment than it was in the assembly department and that he earnedas much in that department as he had previously earned.The re-spondent's superintendent testified that Carter was not retransferredto the assembly department because he was doing well and earningmore money in the new department.We do not think that the evidence is sufficient to warrant a findingthat the respondent discriminated against Carter because of his unionactivity.F. Arthur Little fieldLittlefieldwas a member of a union committee that protestedagainst certain conduct of members of the Association.He was em-ployed by the respondent in July 1937 as an aligner of radios, andwas laid off on January 7, 1938.When Littlefield inquired of hisforeman how long the lay-off would continue, the latter replied,"Well, don't worry Art, I will see that you get back just as soon aspossible."His lay-off slip stated that he had been laid off for lackof work only "until notified."On September 22, 1937, when work in the aligning room becameslack, Littlefield was given assembly work that he regarded as lessdesirable, while other employees having less experience than he werekept in the aligning room.Though Littlefield did not deny that itwas necessary for business reasons to reduce the aligning force hefelt that he should have been retained in preference to these otheremployees.The falling off of work in the aligning room progressedso rapidly after Littlefield's transfer that at the time of the hearingonly a supervisor and one employee remained at that work. It issignificant that the employee so retained is a member of the Union.Pilling, Littlefield's foreman, testified that he transferred Little-field before the other aligners because Littlefield was the least efficientaligner.Pilling stated that he based his opinion of Littlefield's workupon the relatively higher number of radios aligned by Littlefieldthat had been rejected on further test.Even if Pilling's opinion ofLittlefield's work were not well founded, we do not think that histransfer from the aligning room was discriminatory; nor do we thinkthat his subsequent lay-off in January 1938 was due to his union283029-41-vol. 18--35 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity.Seventeen other men in his department were laid off thesame day that he was laid off.Among them were two aligners whoselonger retention in the aligning room Littlefield considered dis-criminatory.Evidence was submitted by the respondent to explainwhy certain men having less seniority than Littlefield were retainedafter his lay-off.The record shows, however, that the respondentdid not follow a seniority policy to any great extent in determininglay-offs, and that only when other factors were equal did it givedepartmental seniority any weight. In view of the respondent'sfailure to observe, seniority as the controlling factor in lay-offs, itsdisregard in a particular case is not sufficient in itself to establishdiscrimination.But even if seniority had been given greater weight,we do not think that there is any reason to doubt the respondent'sexplanation for having retained the other employees in preference toLittlefield.Of the three men retained in Littlefield's departmentwho had less seniority than he, one was a union member who hadpreviously been reinstated at the request of the Regional Director,and the other two had received special training for the work in whichthey were engaged.We find that Littlefield's transfer and subsequent lay-off were notdue to his union activity.Albertina CulhaneCulhane began to work for the respondent in June 1936 and waslaid off on October 12, 1937.At the time of her lay-off there wasno work available of the kind in which she and eight other womenhad been employed.The eight others were also laid off the sameday.The exhaustion of their work was due to the general falling offof business, previously noted, that ultimately necessitated the lay-offofmore than 400 employees. The effect of the general businessdecline in Culhane's department is graphically revealed by an analysisof the dismissal dates of the 62 9 women in her department who hadthe same seniority as she, or less.Twenty-four of these women were.laid off prior to her dismissal, eight others on the same day, fourteenothers within 3 days thereafter, and the rest by the end of November1937.After she was notified of her lay-off, Culhane told the respondent'ssuperintendent that she greatly needed the work, and that othershaving less seniority were being retained.The superintendent in-formed her that since the amount of business in the radio departmentwas diminishing, he did not wish to teach her a new operation.Nevertheless, he agreed to consider her case further.That after-"One woman resignedand anotherwas transferred to general office work. STR'OMBERG-CARLSON TELEPHONE MANUFACTURING COMPANY 537noon the foreman of the radio department instructed her to reportforwork on the following Monday and,according to Culhane,remarkedthat "hedidn't know at the timethatI needed the workso badly-I believe he said he would find some temporary work forme to do." She worked thereafter in another department for aperiod of8 workingdays and was again laid off.Although Culhane was a member of the Union's negotiating com-mittee, we find that the respondent did not discriminate against herbecause of her union membership or activity.Howard GuessGuess, a member of the Union's bylaws committee, was firstemployed by the respondent in March 1934.On October 27, 1937,he was laid off, allegedly for lack of work.Although Guess admittedthat others had previously been laid off because work was slack inhis department, he contended that Abram Zonneyville should havebeen laid off before him, since he had greater departmental senioritythan Zonneyville.The respondent contended that it kept Zonney-ville in preference to Guess because Zonneyville was the better work-man and could perform a certain operation that required greaterstrength than Guess possessed.The record shows that Zonneyville,who was 46 years of age at the time of the hearing, had first appliedfor work with the respondent when he was 14 years of age, and thathe was a boyhood friend of Micklei, the foreman of the department.We think that these circumstances explain Zonneyville's retentionin preference to Guess.Though Guess was a member of a unioncommittee, there is no showing that his union affiliation motivated hislay-off.Nick Van de SandeVan de Sande began to work for the respondent on October 23, 19351in the coil-winding department.On November 9, 1936, he was trans-ferred to the maintenance department, where he remained untilNovember 12, 1937, the date of his lay-off.At the hearing, therespondent admitted that it did not intend to rehire him, since itcontended that his lay-off was due to incompetency, neglect of duty,and his deliberate infraction of the rule against smoking in the plant.Van de Sande was a member of the Union's organizing committeeand attributed his dismissal to his union activity.In August 1937, while Roy F. Scranton, a member of the Union,and Van de Sande were removing a panel of electrical equipmenthaving a 440-volt current, a short circuit occurred.Scranton there-upon asked Van de Sande not to touch the equipment until he calledtheir foreman.When Scranton returned with the foreman, they 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaw Van de Sande attempting to remove the fuses with a pair of steelpliers.The foreman testified that there was no necessity for theimmediate removal of the fuses,and that Van de Sande incurred thedanger of serious injury to himself and of damage to the machinerywhen he used steel instead of fibre pliers that were available.ThoughVan de Sande denied responsibility for the short circuit, he did notdeny that he had used steel pliers in removing the fuses. In October1937,Van de Sande carelessly broke an electric-light reflector, andat the hearing admitted his responsibility for its breakage. Inaddition to these incidents,which were testified to by Scranton, afellow union member,the record shows that Van de Sande frequentlyleft his work to visit other parts of the plant.He also admitted thathe had smoked in the boiler room in violation of the respondent'srule.Under the circumstances, we do not think that the evidence estab-lishes that Van de Sande was laid off for union activity.Elsie JonesOn November 15, 1937,Elsie Jones, a forelady in the coil-windingdepartment,was demoted from her supervisory position and assignedto production work.The respondent contends that her demotionwas due to the necessity of reducing the cost of supervision in herdepartment,resulting from the great decline in business.WhileJones did not question the existence of such necessity,she complainedof the retention of Walter Knobles as a supervisor after her demo-tion, since Knobles had a shorter service record in her department.Though Jones was never a member of the Union and had neverengaged in union activity,she was a friend of the union president.The respondent'switnesses testifiedthatKnobles was retained inpreference to Jones for the reason that the work of a foreman waslargely mechanical and that a man was needed as an understudy toMicklei,the foreman of the department.At the time of Jones'demotion, Knobles was the only male supervisor in that departmentother than Micklei.We do not think that the respondent was in-fluenced in demoting Jones by her friendship for the union president.We find that by terminating the services of Carter,Littlefield,Culhane, Guess, and Van de Sande, and by demoting Jones, therespondent did not discriminate in regard to their hire and tenureof employment or in regard to the terms or conditions of theiremployment to discourage membership in a labor organization.Theallegations of the complaint with respect to these persons will there-fore be dismissed. STROMRERG-CARLSON TELEPHONE MANUFACTURING COMPANY 539On the basis of the foregoing findings of fact and upon the entirerecord in the case, including the stipulation above mentioned, theBoard makes the following :CONCLusIONs OF LAW1.The operation of the business of the respondent constitutes acontinuous flow of trade, traffic, and commerce among the severalStates, within the meaning of Section 2 (6) of the Act.2.United Electrical, Radio & Machine Workers of America, LocalNo. 509, and Stromberg-Carlson Employees Protective Associationare labor organizations, within the meaning of Section 2 (5) of theAct.3.The respondent has not engaged in unfair labor practices,within the meaning of Section 8 (2) of the Act.4.By terminating the employment of Thomas B. Carter, ArthurLittlefield,Albertina Culhane, Howard Guess, and Nick Van deSande, and by demoting Elsie Jones, the respondent has not engagedin unfair labor practices, within the meaning of Section 8 (1) and(3) of the Act.5.The respondent has not engaged in unfair labor practices,within the meaning of Section 8 (1) of the Act.ORDEROn the basis of the above findings of fact, conclusions of law,and stipulation, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that Stromberg-Carlson Telephone Manufacturing Company,Rochester, New York, and its officers, agents, successors, and assignsshall take the following affirmative action which the Board finds willeffectuate the policies of the Act :Produce in its plant all cabinets which its physical capacity interms of equipment reasonably permits. In determining capacitythere shall be taken into consideration, however, the demand for anyparticular model or models at a given time, so as to make possiblethe meeting of current demands.The respondent shall not in thefuture place orders for radio cabinets outside its plant for the purposeof discriminating against members of United Electrical, Radio &Machine Workers of America, Local No. 509.AND IT IS FURTHERORDEREDthat the complaint, in so far as it allegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (1) and (2) of the Act, and that the respondent,by terminating the employment of Thomas B. Carter, Arthur Little-field,Albertina Culhane, Howard Guess, and Nick Van de Sande, 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDand by demoting Elsie Jones, has engaged in unfair labor practices,within the meaning of Section 8 (3) of the Act, be, and it hereby is,dismissed.APPENDIX A1.It is stipulated and agreed by and between the Respondent, theStromberg-Carlson Telephone Manufacturing Company, by its Coun-sel, and the United Electrical Radio & Machine Workers of America,Local 509, by its representative, and the National Labor RelationsBoard, by its Counsel, that, subject to the approval of the NationalLabor Relations Board, the Board may enter as part of its order inthis case an order for the following affirmative action in connectionwith the allegations of the complaint and amended complaint charg-ing that the Respondent discriminated with respect to the hire andtenure of employment of those of its employees named in Group B ofthe complaint and amended complaint and whose names appear inthe appendix attached to this stipulation and made a part hereof :The Respondent, Stromberg-Carlson TelephoneManufacturingCompany, shall take the following affirmative action which the Boardfinds will effectuate the policies of the Act :1.Offer re-employment to all former employees of Departments14, 16 and 18 who were employed by it in August, 1937, as soon aswork is available.Re-employment shall be offered in the followingorder as far as practicable : Those who were laid off last in each de-partment shall be called back first in that department until all thosewho have been laid off have been offered re-employment.2.Re-employ, on or before May 2nd, 1938, at least ninety of theworkers from Departments 14, 16 and 18 who were employed by itin August, 1937, and who have since been laid off ; of the ninety sore-employed as many as possible shall be employed in Department 14,16 and 18.Further, Respondent shall make every effort to re-employthese workers on or before April 18, 1938.Rehiring shall commenceas soon as practicable.3.Hire new employees in any of Departments 14, 16 and 18 to do ajob formerly done by any former employees of those departmentsemployed by the company in August, 1937, only after all such formeremployees have been offered re-employment in such departments.4.Produce in its plant all cabinets which its physical capacity interms of equipment reasonably permits. In determining capacitythere shall be taken into consideration, however, the demand for anyparticular model or models at a given time, so as to make possible themeeting of current demands.The Respondents shall not in the futureplace orders for radio cabinets outside its plant for the purpose of STR'OMBERG-CARLSON TELEPHONE MANUFACT'UILING COMPANY 541discriminating against members of Local 509, United Electrical RadioR Machine Workers of America.5. Immediately post notices on the bulletin boards, or in conspicu-ous places, in Departments 14, 16 and 18, and on the main bulletinboard in the plant, and mail one copy thereof to each employee whowas working in departments 14, 16 and 18 in August, 1937; suchnotices shall incorporate the provisions hereinabove set forth.Saidnotices shall remain posted for at least sixty consecutive days fromthe date of posting.II. It is further stipulated and agreed by and between the respec-tive parties that in the event an order of the Board is entered and itbecomes necessary, in order to enforce the terms and provisions of somuch of said order as is entered upon this stipulation, to file a petitionfor enforcement of the same in the appropriate circuit court of theUnited States Circuit Court of Appeals by the National Labor Rela-tions Board, the Respondent consents and agrees that a decree of saidCourt be entered upon so much of said order as is entered by the Boardupon this stipulation.III. It is further stipulated and agreed by and between the respec-tive parties that the Respondent will, immediately after the datehereof, commence compliance in accordance with the terms of thestipulated order as aforesaid.NATIONAL LABOR RELATIONS BOARD,By (sd.)WM. S. GORDON.UNITED ELECTRICAL RADIO&MACHINEWORKERSOFAMERICA,LOCAL 509,By (sd.)Louis ToRRE.STROMBERG-CARLSON TELEPHONE MANU-FACTURING COMPANY,By (sd.)T. CARL NIXON.Approved by WILLIAM SEAGLE (sd.),Trial Examiner.Dated March 22, 1938.NOTE.-Annexed to the stipulation was an appendix containing thenames of 87 persons.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.